Case 1:18-cv-23919-CMA Document 16 Entered on FLSD Docket 10/05/2018 Page 1 of 3

                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 18-23919-CIV-CMA


  BISMARCK JOSE FRECH GONZALEZ and                         )
  all others similarly situated under 29 U.S.C.            )
  2016(b),                                                 )
                                                           )
                    Plaintiff(s),                          )
                                                           )
  v.                                                       )
                                                           )
                                                           )
  MJM STRUCTURAL CORP., HENRY LEW,          )
  and BENAY LEW.                            )
                                            )
              Defendant(s).                 )
  _________________________________________ )

   DEFENDANTS’ RESPONSE TO PLAINTIFF’S AMENDED STATEMENT OF CLAIM

            Defendants, MJM STRUCTURAL CORP., HENRY LEW, and BENAY LEW, by and

  through undersigned counsel and pursuant to this Court’s Order In Actions Brought Under the Fair

  Labor Standards Act [DE 4] serve their Response to the Plaintiff ‘s amended Statement of claim

  [DE 8] and state as follows:

            1.      Plaintiff’s Statement of Claim [DE 8] is based on unsupported exaggerated

  estimation of the overtime hours Plaintiff allegedly worked for MJM. Defendants deny that

  Plaintiff worked the hours claimed or that he is owed any overtime.

            2.      Plaintiff has received overtime wages in compliance with the FSLA for all hours

  he reported as having worked.

            3. Plaintiff is purporting to commit a fraud on the court by virtue of knowingly pleading

  false and untrue claims as to the number of hours and the periods of time the Plaintiff set forth as

  having worked.

  ______________________________________________________________________________
                                LAW OFFICES OF GEORGE A. MINSKI, P.A.
       2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
Case 1:18-cv-23919-CMA Document 16 Entered on FLSD Docket 10/05/2018 Page 2 of 3

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Notice of Appearance of Counsel on Behalf of Defendants


          4. Upon information and belief Plaintiff is utilizing a false identity, therefore lacks

  standing.

          5. Defendant MJM has and had specific and comprehensive time keeping procedures and

  policies such that Plaintiff was responsible for making, keeping, and reporting any alleged

  overtime hours he worked. And further, to the extent Plaintiff did report overtime hours pursuant

  to MJM’s time keeping procedures and policies and Plaintiff was compensated at a proper

  overtime rate for those hours.

          6. In the event a determination is made that wages or overtime compensation were ever

  owed or are owed to Plaintiff, and that Plaintiff worked more than forty (40) hours in a work week

  and did not receive proper overtime compensation, the Plaintiff nonetheless failed to report any

  such hours, therefore, is not entitled to liquidated damages for the nonpayment of such overtime

  compensation.

          7. Lastly, the Plaintiff should not be entitled to recover fees and costs by reason of failing

  to undertake reasonable pre-suit “due-diligence,” such as requesting copies of his times records

  and payroll records from MJM, which records would have (and will) reveal the Plaintiff’s

  “estimates” of overtime hours and “approximation” of wages received were blatantly inflated if

  not completely false, and that Plaintiff was properly compensated for all overtime hours he

  reported.                                            Respectfully Submitted,

                                                       By:_/s/George A. Minski, Esq.
                                                       George A. Minski, Esq.
                                                       FBN. 724726
                                                       gminski@minskilaw.com
  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           2
Case 1:18-cv-23919-CMA Document 16 Entered on FLSD Docket 10/05/2018 Page 3 of 3

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Notice of Appearance of Counsel on Behalf of Defendants


                                                       Christin Coleman Gallardo, Esq.
                                                       FBN: 798231
                                                       cgallardo@minskilaw.com
                                                       LAW OFFICES OF GEORGE A. MINSKI, P.A.
                                                       Counsel for Defendants
                                                       2475 Hollywood Boulevard
                                                       Hollywood, FL 33020
                                                       Dade: 305-792-2200
                                                       Broward: 954-362-4214
                                                       Primary email: dgomez@minskilaw.com
                                                       Secondary Email: gminski@minskilaw.com



                                        CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 5th, 2018, I electronically filed the foregoing
  document with the Clerk of Court by using the CM/ECF system. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties on the service list below
  either via transmission of Notices of Electronic Filing generated by CM/ECF or via U.S. Mail for
  those counsel or parties who are not authorized to receive electronically Notices of Electronic
  Filing.

                                                       By:_/s/George A. Minski, Esq.
                                                       George A. Minski, Esq.
                                                       FBN. 724726
                                                       Email: gminski@minskilaw.com



  SERVICE LIST
  J.H. Zidell, Esq.
  Neil Tobak, Esq.
  J.H. Zidell, P.A.
  300 71st Street, Suite 605
  Miami Beach, FL 33141
  Email: ZABOGADO@AOL.COM
  Counsel for Plaintiff


  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           3
